Via EDGAR Correpondense Mark Webb Legal Branch Chief Securities and Exchange Commission Washington, D.C. 20549 RE: Unity Bancorp, Inc. Form 10-K for Year Ended December 31, 2010 Filed March 17, 2011 and Form 10-Q for Quarter Ended March 31, 2011 Filed May 11, 2011 File No. 001-12431 Dear Mr. Webb: Wereceived your correspondence dated August 8, 2011 via email onSeptember 9, 2011. The original email dated August 8, 2011 was not received. We will respond to your correspondence within ten business days of today, September 12, 2011. If you have any questions or comments, youmaydirect themto Alan Bedner at 908.713.4308. Sincerely, /s/ Alan J. Bedner, Jr. EVP and Chief Financial Officer
